Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 8, 1996 in Albany County, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s motions for reconsideration.
In 1982 petitioner was convicted of the crime of murder in the second degree and was sentenced as a juvenile to a prison term of six years to life. After being released on parole in 1988, *822petitioner pleaded guilty in 1994 to violating the conditions of his parole by using drugs and failing to report to his parole officer. Petitioner was reincarcerated and denied the right to reapply for parole for 48 months. Supreme Court dismissed petitioner’s CPLR article 78 proceeding and denied his subsequent motions for reconsideration. Petitioner appeals.
Inasmuch as petitioner’s motion for renewal "fails to allege any * * * previously unknown facts, it must be considered a motion for reargument and not a motion for renewal” (Suarez v State of New York, 193 AD2d 1037). We note that no appeal lies from the denial of a motion to reargue (see, Spa Realty Assocs. v Springs Assocs., 213 AD2d 781, 783-784). In any event, we find that the respondent’s decision was made in accordance with the law and is therefore beyond judicial review (see, Executive Law § 259-i [5]; Matter of Cruz v New York State Dept. of Parole, 212 AD2d 699).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, without costs.